   Case 3:18-cv-00223-BAJ-RLB       Document 45       11/05/19 Page 1 of 18



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF LOUISIANA
____________________________________
 WILFRED GUY,                           )
                                        )
               Plaintiff,               )
        v.                              )
                                        )
 JAMES LEBLANC, in his official         )
 capacity; and THE STATE OF             )
 LOUISIANA, DEPARTMENT OF               )
 PUBLIC SAFETY & CORRECTIONS.           )
                                        )
              Defendants.               )

                       FIRST AMENDED COMPLAINT




     BIZER & DEREUS, LLC                    LAW OFFICE OF WILLIAM MOST, L.L.C.
     Garret S. DeReus (LA # 35105)          Louisiana Bar No. 36914
     gdereus@bizerlaw.com                   201 St. Charles Ave., Ste. 114 #101
     Andrew D. Bizer (LA # 30396)           New Orleans, LA 70170
     andrew@bizerlaw.com                    Tel: (650) 465-5023
     Marc Florman (LA # 35128)              Email: williammost@gmail.com
     jhammack@bizerlaw.com
     3319 St. Claude Ave.
     New Orleans, LA 70117
     T: 504-619-9999; F: 504-948-9996




                                        1
    Case 3:18-cv-00223-BAJ-RLB             Document 45      11/05/19 Page 2 of 18



       COMES NOW Plaintiff Wilfred Guy (DOC # 111795), by and through

undersigned counsel, to file this Complaint. In support, he states the following:

                                I.       INTRODUCTION

       1.      This lawsuit is about how Defendants excluded a hard-of-hearing inmate

from the prison’s paid work program, hobbycraft, and sports, while at the same time

denying him access to accommodations for his disability.

       2.      Angola inmate Wilfred Guy has nerve damage in both ears that affect his

ability to hear, but he is not completely deaf.

       3.      Wilfred is fully capable of working a variety of jobs, provided he receives

reasonable accommodations. For years, however, Defendants simply refused to give

Wilfred any paying job at all – despite his repeated requests.

       4.      And because Angola inmates are not allowed to be idle, Wilfred was

threatened with punishment for not having a job and required to do unpaid, informal

janitorial labor around his dormitory.

       5.      At the same time they were denying Wilfred access to the paid work

program because he was hard-of-hearing, Defendants also refused to let Wilfred use the

special “teletypewriter” (TTY) phone because they said he wasn’t hard-of-hearing

enough.1

       6.      The way Defendants have treated Wilfred violates federal anti-

discrimination laws. Wilfred now seeks compensation for the discrimination and lack of


1
  A teletypewriter (TTY) is an device that allows the users to type messages back and
forth instead of speaking. A TTY user can communicate with a person using a voice
telephone via a relay service, which is a third party intermediary that relays the messages
back and forth between the parties by typing and speaking.




                                              2
    Case 3:18-cv-00223-BAJ-RLB              Document 45        11/05/19 Page 3 of 18



accommodation he suffered.

       7.      By and through this action, Wilfred seeks compensatory damages against

the State of Louisiana, Department of Public Safety and Corrections. With regards to

Wilfred’s request for nominal damages, it is Wilfred’s position that an award of nominal

damages would confer significant civil rights to the public, as a judgment in his favor

against the State of Louisiana, regardless of the amount, would deter the State from

discriminating against disabled individuals in the future.

                          II.     JURISDICTION AND VENUE

       8.      Plaintiff’s claim arises under federal civil rights law. This Court has

jurisdiction over Plaintiff’s claims of federal rights violations under Title II of the

Americans with Disabilities Act and the Rehabilitation Act, which are enforceable in this

Court pursuant to 28 U.S.C. §§ 1331 and 1343(a)(3).

       9.      The venue is proper in the Middle District of Louisiana under 28 U.S.C.

§1391(b)(2). A substantial part of the events giving rise to the claim occurred in West

Feliciana Parish, situated in the Middle District of Louisiana.

                                   III.    THE PARTIES

                                           Plaintiff

       10.     Plaintiff Wilfred Guy (DOC # 111795) is a prisoner confined in the

Louisiana State Penitentiary at Angola. He is of suitable age and capacity to file this suit.

At all relevant time during this suit, Plaintiff was a resident of the Louisiana State

Penitentiary in the Middle District of Louisiana. He is a person with a disability. See 42

U.S.C. § 12132. His disability prevents him from engaging in major life activities like

using the phone, communicating verbally, and other daily activities. See 28 C.F.R. §




                                               3
    Case 3:18-cv-00223-BAJ-RLB              Document 45      11/05/19 Page 4 of 18



35.104(2).

                                        Defendants

       11.     Defendant James LeBlanc is the Secretary for the Louisiana Department

of Public Safety & Corrections. He is sued in his official capacity.

       12.     Defendant The State of Louisiana, Department of Public Safety &

Corrections is a department of the State of Louisiana. It is a recipient of federal financial

assistance as that term is used in the Rehabilitation Act.

                                      IV.     FACTS
       A.      Defendants Refused to Give Wilfred a Job Due to His Hearing
               Impairment, Excluded Him from Sports and Hobbycraft, and then
               Harassed Him When He Advocated for His Rights
       13.     Plaintiff realleges and incorporates each and every foregoing paragraph.

       14.     Wilfred Guy has hearing damage in both ears that critically affect his

ability to hear, although he is not completely deaf. He began wearing hearing aids at

Angola in 1996.

       15.     Wilfred’s hearing disability affects his ability to communicate using a

traditional telephone, but there is only one TTY phone at Angola.




                                              4
    Case 3:18-cv-00223-BAJ-RLB            Document 45        11/05/19 Page 5 of 18



       16.     Wilfred should be allowed to use the TTY phone, because a sign posted on

the TTY room says:




       17.     But                                                      Wilfred has not

been allowed to use the                                                 TTY phone. A

memorandum dated March 4, 2010 was posted on the door of the TTY room, stating that

only four prisoners were allowed to use the TTY. The list did not include Wilfred.

       18.     Defendants, however, were aware of Wilfred’s disability. On September 6,

2012, a permanent duty status was issued for Wilfred, stating “Regular duty with

restrictions: out of field, no kitchen, no sports, no hobbycraft, no rodeo x permanent.”

The reason: “Medical director review/hearing impaired.” See Fig. 1.




         Fig. 1: Wilfred is excluded from sports and hobbycraft because he is
                 “hearing impaired.”


       19.     Wilfred’s 2012 duty status acknowledged his disability and excused him



                                             5
    Case 3:18-cv-00223-BAJ-RLB             Document 45        11/05/19 Page 6 of 18



from working in the field or kitchen. This left many work options open – dorm orderly,

tier walker, office clerk, and other jobs which Wilfred is perfectly capable of performing

– but Angola instead denied Wilfred any paid job at all.

       20.     This directly contravenes Louisiana law, which requires that the

“department shall provide employment opportunities and vocational training for

all inmates, regardless of gender, consistent with available resources, physical custody,

and appropriate classification criteria.” LA R.S. 15:832(A).

       21.     When Wilfred asked for a job, Warden Barrett Boeker told him, “If you

can’t hear, you don’t need no job.”

       22.     However, Angola still forced Wilfred to do labor – just without pay.

Wilfred had to stay at his dorm, where he was required to do janitorial work. As a result,

he had no income despite still working.

       23.     Wilfred has had to fight for every accommodation he has received. On

September 19, 2014, Wilfred filed an Administrative Remedy Procedure when a security

guard refused to bring him his hearing aid batteries.

       24.     He also fought to use the correct phone. On September 29, 2014, Wilfred

wrote a letter to then-Warden Burl Cain requesting to use the ADA telephone at the main

prison because he is hearing impaired.

       25.     Rather than accommodating Wilfred, Defendants retaliated against him for

his self-advocacy. On December 3, 2014, Wilfred was placed in solitary confinement

when security personnel falsified a disciplinary report to retaliate for Wilfred filing too

many ARPs.

       26.     In 2015, Defendants stopped took away Wilfred’s internal hearing aid, and




                                              6
    Case 3:18-cv-00223-BAJ-RLB              Document 45      11/05/19 Page 7 of 18



instead provided Wilfred with a pocket-talker (which amplifies sound) and one year of

batteries. The pocket-talker physically identifies Wilfred as disabled, and thus puts him at

increased risk of harassment and assault.

       27.     However, Wilfred was still not fully accommodated and could not

participate in daily activities with only the pocket-talker. On May 31, 2015, he filed

another ARP about Angola’s denial of accommodations for his hearing impairment.

       28.     Frustrated with Defendants’ lack of response, Wilfred filed a complaint

with the Department of Justice about his hearing disability, being unable to access the

TTY phone, and other ADA issues on June 25, 2015.

       29.     On July 1, 2015, Wilfred wrote to the DOJ again.

       30.     On July 9, 2015, Wilfred received another duty status that referenced his

hearing impairment, and continued to exclude him from sports and hobbycraft. This one

also indicated he should be “away from machinery.”

       31.     On January 12, 2016, the Civil Rights Division of the U.S Department of

Justice wrote a letter to the Department of Corrections. The DOJ wrote that:

        As you know, the Civil Rights Division of the United States Department of
        Justice (Department) has been investigating numerous complaints alleging
        that the Louisiana State Penitentiary, Angola, Louisiana (LSP-Angola), is
        in violation of Title II of the Americans With Disabilities Act of 1990. . . .
        Our investigation substantiated the complainants’ allegations that
        LSP-Angola is in violation of Title II of the ADA and Section 504 in
        some key areas.

(Emphasis added.)

       32.     The DOJ’s expert found at least 188 violations of the ADA at Angola.

       33.     The DOJ’s investigation found that Angola was out of compliance with

federal law specifically in regard to work for inmates with disabilities.




                                              7
    Case 3:18-cv-00223-BAJ-RLB            Document 45       11/05/19 Page 8 of 18



       34.     Later in 2016, the DOJ contacted the Louisiana Department of Corrections

on Wilfred’s behalf. He was taken to Lafayette, where an audiologist confirmed his

hearing impairment.

       35.     On April 29, 2016, Wilfred was finally released from solitary

confinement. He continues to suffer physical, emotional, and mental ramifications from

spending years in solitary confinement.

       36.     Wilfred continued to advocate for himself. On May 26, 2016, he wrote a

letter to an attorney at the American Civil Liberties Union, describing Angola’s denial of

access to services based on his disability. He described how his hearing aid was broken,

and how he would have to purchase another one himself.

       37.     At this point, Wilfred was still being forced to work without pay in the

dorms, and thus did not have any income to fund his own accommodation.

       38.     On October 31, 2016, a Classification Department Hearing was conducted

that approved his request for a job assignment. He was assigned to “L 20 LIMITED

DUTY.” But that did not actually result in him receiving a job.

       39.     On March 28, 2017, after filing several ARPs and getting denied, Wilfred

met with Rhonda Honeycutt in Classification to discuss some of his accommodation

needs. He informed Ms. Honeycutt that the TTY phone was broken, but he needed to use

it and had filed ARPs about it. She informed Wilfred she would check into it.

       40.     The same day, the Classification Department wrote to Wilfred, stating that

he would need to “get with MPO or MPO Lobby Security to use the TTY phone.”

       41.     After receiving this letter, Wilfred asked Correctional Officers on every

shift to use the TTY phone, and all said it was broken. However, they also stated he




                                            8
    Case 3:18-cv-00223-BAJ-RLB            Document 45       11/05/19 Page 9 of 18



needed “paperwork” to use the phone, and would therefore be unable to use it even if it

were functional.

        42.    In addition to being denied a job and proper accommodations due to his

hearing disability, Wilfred also endured a constant stream of harassment related to the

discrimination.

        43.    On May 2, 2017, Assistant Warden Jimmy Smith told Wilfred that he

didn’t want him on Smith’s yard, and that Wilfred needed to get a job. Wilfred informed

Assistant Warden Smith that he asked for a job, and can’t get one.

        44.    Assistant Warden Smith repeatedly told Wilfred that he couldn’t be on the

yard and that he would be locked up or sent to his cell if he doesn’t have a job – on May

8, May 11, and May 15, 2017. On the 15th, Assistant Warden Smith added, “You filed

too many ARPs.”

        45.    On May 17, 2017, Wilfred’s request to change his living quarters was

approved. He requested to move to avoid the harassment from Assistant Warden Smith.

Unfortunately, his former dorm had closed caption television (making television

accessible to the hearing impaired), and his new dorm does not.

        46.    Finally, after numerous ARPs and letters to Wardens as well as outside

advocates, Wilfred was given a job in Angola’s mattress factory on May 23, 2017.

        47.    However, this job did not accommodate his hearing impairment. The job

involves loud machines, and puts his safety in danger since he cannot adequately hear

them.

        48.    While Wilfred finally has a paying job, he remains without

accommodation for his other needs – and thus has not ceased advocating for himself. For




                                            9
    Case 3:18-cv-00223-BAJ-RLB             Document 45        11/05/19 Page 10 of 18



its part, Angola staff have not ceased harassing him in retaliation. On August 17, 2017,

Warden Benjamin said to Wilfred, “Look here Wilfred Guy let me tell you one mutha-

fuckin thang, you file one more got damned A.R.P. or lawsuit I’m gonna lock your ass

up, let another A.R.P. come across my desk.”

       49.     Five days later, Wilfred filed an ARP about Warden Benjamin’s threat.

       50.     Warden Benjamin then came to Wilfred asking if Wilfred had written his

legal team about the threat, and Wilfred admitted he had. After that, Warden Benjamin

told his officers not to lock up or harass Wilfred.

       51.     On January 25, 2018, Wilfred was transferred to a job as Cypress Walk

Orderly, sweeping and mopping the walk in front of his dorm. For the first time in many

years, Wilfred has a job that is (1) paid and (2) appropriate to his disability.

       B.      Defendants Know Their Obligations Under the ADA and RA

       52.     Defendants know their responsibilities towards the deaf and hard of

hearing. In 2008, the Louisiana Department of Corrections created a PowerPoint entitled

“Communicating Effectively with Deaf or Hard-of-Hearing Offenders.” Slide 14

acknowledged that the ADA requires “effective communication, auxiliary aids and

services, [and] telecommunication devices.” It also stated that TTY phones “will be

located in visiting areas and housing units.”


       53.     Section VII of the DOC policy on Effective Communications with Inmates

Deaf or Hard of Hearing says that the Department “shall promptly provide TTY units to

all deaf and hard of hearing inmates residing in residential units” upon request.

       54.     THE STATE OF LOUISIANA is painfully aware of its obligation to

accommodate individuals who deaf. According to a document produced by the State of



                                                10
    Case 3:18-cv-00223-BAJ-RLB              Document 45         11/05/19 Page 11 of 18



Louisiana, entitled “ADA Deaf Offenders,” this document states on page nine “Other

circumstances in which auxiliary (i.e., supporting) aids and services for inmates might be

appropriate include:

             ▪   Initial intake and classification processing

             ▪   Regularly scheduled health care appointments and programs such as

                 medical, dental, visual, mental health, and drug and alcohol recovery

                 services

             ▪   Emergency heath care where having an interpreter would not present an

                 undue burden (e.g., interpreter can arrive at the scene quickly)

             ▪   Treatment and other formal programming

             ▪   Educational classes and activities”


       55.       Further, page sixteen of the document entitled “ADA Deaf Offenders,”

states “Deaf inmates are entitled to sign language interpreters for religious activities,

educational programs, medical consultations, parole hearings, disciplinary actions,

counseling and other services through the ADA.”

       56.       Further page thirty-seven of the document states “Qualified sign language

and oral interpreters

               An employee who signs “pretty well” or has only a basic
       familiarity with sign language or finger spelling IS NOT a qualified sign
       language interpreter.

               Likewise, someone who is experienced is sign language but who
       does not possess the ability to process spoken communication with the
       proper signs or to observe someone else signing and change their signed or
       finger spelling communication into spoken words is not a qualified sign
       language interpreter.




                                               11
    Case 3:18-cv-00223-BAJ-RLB            Document 45       11/05/19 Page 12 of 18



               A Department employee should not be allowed to interpret if his or
       her presence poses a conflict of interest or raises confidentiality and
       privacy concerns.

               On occasion, an inmate may possess the skill level necessary to
       provide interpreting services; however, the impartiality concerns remain,
       and in many, if not most, situations, inmate interpreters should not be used
       due to confidentiality, privacy and security reasons.”

       57.     According to the meta-data of this document, it was created on August 1,

2008 at 1:22 PM and was last saved on November 3, 2016, at 8:56 AM. According to the

meta-data, this document is “Revision number 148.”

       58.     As the “ADA Deaf Offenders” document and accompanying meta-data

make perfectly clear, the Louisiana Department of Public Safety and Corrections is

perfectly aware of its obligation to accommodate persons who are deaf or hard of

hearing.

       59.     On December 11, 2017, the case of Nelson Arce, et. al. v. Louisiana State,

et. al., U.S.D.C. for the E.D. of Louisiana, Civil Action number 16-14003 went to trial. In

that case, the deaf Plaintiff alleged that the State of Louisiana, Department of Public

Safety and Corrections discriminated against him under Title II of the ADA and the RA

by and through its failure to provide him with adequate auxiliary aids and services.

       60.     Following a five-day trial, the Jury returned a verdict determining that the

State of Louisiana discriminated against Nelson Arce in violation of Title II of the

Americans with Disabilities Act.

       61.      The Jury further held that the discrimination against Nelson Arce was

intentional. Final judgment was entered in favor of the Plaintiff.

       62.     On November 14, 2017, the United States of America and the State of

Louisiana, Department of Public Safety and corrections entered into a settlement



                                             12
    Case 3:18-cv-00223-BAJ-RLB             Document 45       11/05/19 Page 13 of 18



agreement bearing the number DJ # 204-32M-55.

        63.    Paragraph II(D) of the DOJ-LA agreement states “Based on this

compliance review of LSP's programs, services, activities, and facilities, the United

States has concluded that LSP contains architectural and programmatic barriers to access

for persons with disabilities and that qualified individuals with disabilities are, by reason

of such disabilities, excluded from participation in or are denied the benefits of many of

LSP's programs, services, or activities or are subjected to discrimination in violation of

Title II of the ADA. The programmatic barriers include: the failure to provide accessible

transportation to transport inmates with disabilities to the medical infirmary and other

areas, as needed; and limited access to jobs for inmates with mobility disabilities.”

        C.     Wilfred Has Exhausted his Administrative Remedies

        64.    On March 8, 2017, Wilfred filed an ARP specifically regarding: the denial

of a paid job due to his disability, and the lack of accommodations for his hearing

disability.

        65.    On July 14, 2017, DOC HQ issued a Step One response to Wilfred’s ARP.

It erroneously stated that Wilfred was being paid for his work as a dorm orderly. It also

stated, without evidence, that a hearing aid was not medically necessary for Wilfred, the

pocket-talker being sufficient. On July 25, 2017, Wilfred timely appealed that denial.

        66.    On October 15, 2017, DOC HQ issued a Step Two Response to Wilfred’s

ARP. It stated that Assistant Warden Falgout reviewed Wilfred’s medical records and

found that Wilfred did not meet the qualifications to have access to the TTY phone. It did

not further address the other concerns, stating Step One adequately addressed them.

        67.    Wilfred thus has exhausted his administrative remedies seeking




                                             13
    Case 3:18-cv-00223-BAJ-RLB              Document 45        11/05/19 Page 14 of 18



accommodation. Accordingly, Wilfred now files this lawsuit to vindicate his rights.

                              V.      CLAIMS FOR RELIEF


                Violation of the ADA and the Rehabilitation Act
                                 (All Defendants)

        68.     Plaintiff realleges and incorporates each and every foregoing paragraph.

        69.     Title II of the ADA provides that “no qualified individual with a disability

shall, by reason of such disability, be excluded from participation in or be denied the

benefits of the services, programs, or activities of a public entity, or be subjected to

discrimination by any such entity.” 42 U.S.C. § 12132.

        70.     Section 504 of the Rehabilitation Act provides that “[n]o otherwise

qualified individual with a disability . . . shall, solely by reason of her or his disability, be

excluded from the participation in, be denied the benefits of, or be subjected to

discrimination under any program or activity receiving Federal financial assistance.” 29

U.S.C. § 794. The Rehabilitation Act extends relief to “any person aggrieved” by

discrimination in violation thereof. 29 U.S.C. § 794a(a)(2).

        71.     Federal regulations implementing Title II of the ADA further provide that

a public entity “shall take appropriate steps to ensure that communications with

applicants, participants, members of the public, and companions with disabilities are as

effective as communications with others.” 28 C.F.R. § 35.160(a)(1). Federal regulations

implementing Title II of the ADA further provide that a public entity “shall furnish

appropriate auxiliary aids and services where necessary,” and “in order to be effective,

auxiliary aids and services must be provided in accessible formats, in a timely manner,

and in such a way as to protect the privacy and independence of the individual with a

disability.” 28 C.F.R. § 35.160(b).


                                               14
    Case 3:18-cv-00223-BAJ-RLB            Document 45       11/05/19 Page 15 of 18



         72.   Title II of The Americans with Disabilities Act and Section 504 of the

Rehabilitation Act require that public entities affirmatively ensure that disabled people

have meaningful access to programs provided. Work in prison is a program, as

demonstrated by its requirement under LA R.S. 15:832(A). Since prisoners are uniquely

dependent on prisons for the services they provide – being unable to obtain, for example,

employment elsewhere – prisons have a higher obligation to provide meaningful access

to their disabled prisoners. See Pierce v. District of Columbia, 128 F.Supp.3d 250 (D.C.

2015).

         73.   Implementing regulations to the ADA prohibit placing a surcharge on

measures, such as auxiliary aids like hearing aids, required to provide nondiscriminatory

treatment under the Act. 28 C.F.R. § 35.130(f).

         74.   Title II of the ADA and the Rehabilitation Act apply to state prisons:

“Modern prisons provide inmates with many recreational ‘activities,’ medical ‘services,’

and educational and vocational ‘programs,’ all of which at least theoretically ‘benefit’ the

prisoners (and any of which disabled prisoners could be ‘excluded from participation

in’).” Pennsylvania Dep't of Corr. v. Yeskey, 524 U.S. 206, 210, 118 S. Ct. 1952, 1955,

141 L. Ed. 2d 215 (1998). Prisoners may sue a state for monetary damages under the

ADA, as Title II of the ADA abrogates state sovereign immunity. United States v.

Georgia, 546 U.S. 151, 126 S.Ct. 877 (2006).

         75.   At all times relevant to this action, Wilfred Guy has been substantially

limited in the major life activities of hearing and communication, and is an individual

with a disability within the meaning of the ADA, 42 U.S.C. § 12102(2), and the

Rehabilitation Act, 29 U.S.C. § 705(9). But even if he were not, he would still be




                                            15
    Case 3:18-cv-00223-BAJ-RLB             Document 45       11/05/19 Page 16 of 18



protected. The statutes also protect persons who are regarded by a public entity as having

a physical or mental impairment that substantially limits a major life activity, whether or

not that person actually has an impairment.

        76.     Defendants receive federal funds.

        77.     When Defendants refused to provide Wilfred access to the public program

of a paid job by reason of his disability, while simultaneously denying him the

accommodations of a hearing aid, access to a TTY phone, and other appropriate

accommodations, they violated Title II of the Americans with Disabilities Act and the

Rehabilitation Act.

        78.     Defendants also use eligibility criteria that tend to screen out people with

disabilities. 28 C.F.R. § 35.130(b)(8). Specifically, according to LSP Directive #09.036,

an offender is excluded from using the hobbyshop when under medical care and/or

treatment requiring a duty status. It is also standard practice for “no sports” to be attached

to any duty status for medical care.

        79.     Defendants failed to provide Plaintiff with meaningful access to the

services at issue in this case.

        80.     Defendants failed to provide Plaintiff with program access to the services

at issue in this case.

        81.     Defendants discriminated against Plaintiff with deliberate indifference to

his needs as an individual with a disability.

        82.     Based on the facts alleged above, Defendants intentionally discriminated

against Plaintiff.

        83.     Further, Defendants were purposeful in its choices, which is sufficient to




                                                16
    Case 3:18-cv-00223-BAJ-RLB             Document 45       11/05/19 Page 17 of 18



constitute intentional discrimination under the RA and ADA.

        84.      In the alternative, Defendants is liable under the ADA and RA pursuant to

the case of Kelly v. Boeing Petroleum Servs., Inc., in which the Fifth Circuit held that the

Supreme Court case of Alexander expressly rejected the notion that a plaintiff is required

to show intentional discrimination to establish a prima facie case of disparate impact

discrimination under the RA. 61 F.3d 350, 365 (5th Cir. 1995).

        85.      The harm sustained by Plaintiff herein is the expected and foreseeable

consequence of Defendants’ failure to comply with the requirements and mandates of the

ADA and RA. These statutes and accompanying regulations exist to ensure that those with

communication limitations will have full use of places of public accommodations. When

the State of Louisiana failed to adhere to its obligations under these regulations, it was

imminently foreseeable that those with disabilities would sustain the exact harms alleged

by Plaintiff in this lawsuit.

                                VI.    RELIEF REQUESTED

         86.     Wherefore Plaintiff requests judgment be entered against Defendants and

that the Court grant the following:

              a. Declaratory relief;

              b. A permanent injunction requiring Defendants to comply with the

                 requirements of the ADA/RA and to provide the appropriate opportunities,

                 accommodations, and auxiliary aids and services..

              c. Judgment against Defendants for Plaintiff’s asserted causes of action;

              d. Award nominal and compensatory damages against the State of Louisiana,

                 Department of Public Safety and Corrections that in no event shall exceed




                                              17
   Case 3:18-cv-00223-BAJ-RLB          Document 45        11/05/19 Page 18 of 18



             twenty dollars. Plaintiff seeks no damages more than twenty dollars.

          e. Award costs and attorney’s fees pursuant to 42 U.S.C. § 1988, 42 U.S.C. §

             12205, 28 C.F.R. § 35.175, and 29 U.S.C. § 794a(b);

          f. An order retaining jurisdiction over this matter to ensure that the terms of

             any injunction are fully implemented;

          g. Order such other and further relief, at law or in equity, to which Plaintiff

             may be justly entitled.

          Respectfully submitted, this the seventeenth day of October, 2019,

                            WILFRED GUY,
                            By and through his counsel,

/s/ Marc Florman      _                            /s/ William Most_________
BIZER & DEREUS, LLC                                Law Office of William Most, L.L.C.
Garret S. DeReus (LA # 35105)                      Louisiana Bar No. 36914
gdereus@bizerlaw.com                               201 St. Charles Ave., Ste. 114 #101
Andrew D. Bizer (LA # 30396)                       New Orleans, LA 70170
andrew@bizerlaw.com                                Tel: (650) 465-5023
Marc Florman (LA # 35128)                          Email: williammost@gmail.com
jhammack@bizerlaw.com
3319 St. Claude Ave.
New Orleans, LA 70117
T: 504-619-9999; F: 504-948-9996




                                          18
